 1

 2

 3

 4

 5

 6                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
 7                                      AT SEATTLE

 8   ANDREW TOBIAS,

 9                                 Plaintiff,           CASE NO. C20-0341-RAJ

10           v.
                                                        ORDER DENYING IN FORMA
11   FEDERAL GOVERNMENT,                                PAUPERIS REQUEST

12                                 Defendant.

13

14         The Court, having reviewed plaintiff’s application to proceed in forma pauperis (IFP), the

15 Report and Recommendation of Mary Alice Theiler, United States Magistrate Judge, and the

16 remaining record, does hereby find and ORDER:

17         (1)     The Court adopts the Report and Recommendation;

18         (2)     Plaintiff’s IFP application is DENIED;

19         (3)     This case is DISMISSED without prejudice as frivolous under 8 U.S.C. §

20 1915(e)(2)(B), and Fed. R. Civ. P. 12(h)(3); and

21 / / /

22 / / /

23 / / /

     ORDER DENYING IN
     FORMA PAUPERIS REQUEST
     PAGE - 1
1         (4)    The Clerk is directed to send copies of this Order to plaintiff and to the Honorable

2 Mary Alice Theiler.

3         DATED this 9th day of April, 2020.

4

5

6
                                                       A
                                                       The Honorable Richard A. Jones
                                                       United States District Judge
7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

     ORDER DENYING IN
     FORMA PAUPERIS REQUEST
     PAGE - 2
